Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17250450 filed 01/22/2021. Claims 1-50 are subject to examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claim 5, 7-10, 20, and 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 12, 14-19, 27, 29-30, 35-45, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (FUTAKI hereafter) (US 20180035329 A1) in view of URABAYASHI et al. (URABAYASHI hereafter) (US 20190320306 A1).

Regarding claim 1, FUTAKI teaches, A method of wireless communication performed by an enhanced  user equipment (UE) (FUTAKI; a new UE supporting the low latency access (hereinafter referred to as a non-legacy UE), Par. 0008), comprising: 
receiving an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138); and 
determining a backward compatible resource element mapping for the downlink transmission based at least in part on receiving the indicator (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, resource elements are mapped as follows - first 1 symbol is for PDCCH and rest are for data for non-legacy UE]; 5G systems may be required to communicate not only with new UEs supporting low latency access but also with legacy UEs not supporting low latency access (e.g., UEs supporting only existing LTE and LTE-Advanced), Par. 0006; The non-legacy UE 2 … may support both the first access and the second access, Par. 0042); and 
receiving, based at least in part on the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).
Although FUTAKI teaches low latency UE as non-legacy UE, but fails to explicitly teach, 
enhanced machine-type communications ( eMTC) user equipment (UE). 
However, in the same field of endeavor, URABAYASHI teaches, 
enhanced machine-type communications ( eMTC) user equipment (UE) (URABAYASHI; in Rel-14 because the FeMTC UEs will be much more capable such as higher processing-power. Therefore, the same-subframe scheduling should be supported in Rel-14 since it is more efficient as it decreases the latency, Par. 0159). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI to include the use of eMTC as taught by URABAYASHI in order to implement low latency application (URABAYASHI; Par. 0159).

Regarding claim 16, FUTAKI teaches, A method of wireless communication performed by a base station (BS), comprising: 
transmitting, to an enhanced  user equipment (UE), an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138), 
wherein the indicator is associated with identifying a backward compatible resource element mapping for the downlink transmission (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE ]); and 
transmitting, based at least in part on transmitting the indicator and in accordance with the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).
Although FUTAKI teaches low latency UE as non-legacy UE, but fails to explicitly teach, 
enhanced machine-type communications ( eMTC) user equipment (UE). 
However, in the same field of endeavor, URABAYASHI teaches, 
enhanced machine-type communications ( eMTC) user equipment (UE) (URABAYASHI; in Rel-14 because the FeMTC UEs will be much more capable such as higher processing-power. Therefore, the same-subframe scheduling should be supported in Rel-14 since it is more efficient as it decreases the latency, Par. 0159). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI to include the use of eMTC as taught by URABAYASHI in order to implement low latency application (URABAYASHI; Par. 0159).

Regarding claim 35, FUTAKI teaches, A base station (BS) for wireless communication, comprising: 
a memory (FUTAKI; the BS, Par. 0108); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (FUTAKI; the BS, Par. 0108):
transmit, to an enhanced  user equipment (UE), an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138), 
wherein the indicator is associated with identifying a backward compatible resource element mapping for the downlink transmission (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE ]); and 
transmit, based at least in part on transmitting the indicator and in accordance with the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).
Although FUTAKI teaches low latency UE as non-legacy UE, but fails to explicitly teach, 
enhanced machine-type communications ( eMTC) user equipment (UE). 
However, in the same field of endeavor, URABAYASHI teaches, 
enhanced machine-type communications ( eMTC) user equipment (UE) (URABAYASHI; in Rel-14 because the FeMTC UEs will be much more capable such as higher processing-power. Therefore, the same-subframe scheduling should be supported in Rel-14 since it is more efficient as it decreases the latency, Par. 0159). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI to include the use of eMTC as taught by URABAYASHI in order to implement low latency application (URABAYASHI; Par. 0159).

Regarding claim 39, FUTAKI teaches,  A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of an enhanced  user equipment (UE), cause the one or more processors to (FUTAKI; a new UE supporting the low latency access (hereinafter referred to as a non-legacy UE), Par. 0008): 
receive an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138);  
determine a backward compatible resource element mapping for the downlink transmission based at least in part on receiving the indicator (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE]); and 
receive, based at least in part on the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).
Although FUTAKI teaches low latency UE as non-legacy UE, but fails to explicitly teach, 
enhanced machine-type communications ( eMTC) user equipment (UE). 
However, in the same field of endeavor, URABAYASHI teaches, 
enhanced machine-type communications ( eMTC) user equipment (UE) (URABAYASHI; in Rel-14 because the FeMTC UEs will be much more capable such as higher processing-power. Therefore, the same-subframe scheduling should be supported in Rel-14 since it is more efficient as it decreases the latency, Par. 0159). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI to include the use of eMTC as taught by URABAYASHI in order to implement low latency application (URABAYASHI; Par. 0159). 

Regarding claim 43, FUTAKI teaches, A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising (FUTAKI; the BS, Par. 0108): 
one or more instructions that, when executed by one or more processors of a base station (BS), cause the one or more processors to (FUTAKI; the BS, Par. 0108): 
transmit, to an enhanced  user equipment (UE), an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138), 
wherein the indicator is associated with identifying a backward compatible resource element mapping for the downlink transmission (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE ]); and 
transmit, based at least in part on transmitting the indicator and in accordance with the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).
Although FUTAKI teaches low latency UE as non-legacy UE, but fails to explicitly teach, 
enhanced machine-type communications ( eMTC) user equipment (UE). 
However, in the same field of endeavor, URABAYASHI teaches, 
enhanced machine-type communications ( eMTC) user equipment (UE) (URABAYASHI; in Rel-14 because the FeMTC UEs will be much more capable such as higher processing-power. Therefore, the same-subframe scheduling should be supported in Rel-14 since it is more efficient as it decreases the latency, Par. 0159). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI to include the use of eMTC as taught by URABAYASHI in order to implement low latency application (URABAYASHI; Par. 0159).

Regarding claim 49, FUTAKI teaches, An apparatus for wireless communication, comprising: 
means for transmitting, to an enhanced  user equipment (UE), an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138), 
wherein the indicator is associated with identifying a backward compatible resource element mapping for the downlink transmission (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE ]); and 
means for transmitting, based at least in part on transmitting the indicator and in accordance with the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).
Although FUTAKI teaches low latency UE as non-legacy UE, but fails to explicitly teach, 
enhanced machine-type communications ( eMTC) user equipment (UE). 
However, in the same field of endeavor, URABAYASHI teaches, 
enhanced machine-type communications ( eMTC) user equipment (UE) (URABAYASHI; in Rel-14 because the FeMTC UEs will be much more capable such as higher processing-power. Therefore, the same-subframe scheduling should be supported in Rel-14 since it is more efficient as it decreases the latency, Par. 0159). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI to include the use of eMTC as taught by URABAYASHI in order to implement low latency application (URABAYASHI; Par. 0159).
 
Regarding claim 2, 17, 36, 40, 44, and 50, FUTAKI-URABAYASHI teaches, The method of claim 1, The method of claim 16, The BS of claim 35, The non-transitory computer-readable medium of claim 39, The non-transitory computer-readable medium of claim 43, and The apparatus of claim 49 respectively, wherein the indicator is included in a system information block message or a radio resource control message (FUTAKI; The configuration for the second access may be made semi-statically or dynamically. In the case of a semi-static configuration, the BS 3 may notify the non-legacy UE 2 of the configuration using broadcast information (e.g., SIB) or dedicated signaling (e.g., RRC signaling), Par. 0064).  

Regarding claim 3, 18, 37, 41, and 45, FUTAKI-URABAYASHI teaches, The method of claim 1, The method of claim 16, The BS of claim 35, The non-transitory computer-readable medium of claim 39, and The non-transitory computer-readable medium of claim 43 respectively, wherein the downlink transmission is associated with a machine-type communications physical downlink control channel or a physical downlink shared channel (FUTAKI; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077 & URABAYASHI; the MPDCCH and PDSCH in the same subframe, Par. 0159).  

Regarding claim 4, 19, 38, and 42, FUTAKI-URABAYASHI teaches, The method of claim 1, The method of claim 16, The BS of claim 35, and The non-transitory computer-readable medium of claim 39 respectively, wherein the indicator identifies one or more symbols in the control region for the downlink transmission (FUTAKI; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077).  

Regarding claim 12 and 27, FUTAKI-URABAYASHI teaches, The method of claim 1 and The method of claim 16 respectively, 
wherein the eMTC UE is configured to provide a capability indication identifying a capability of receiving the downlink transmission in the control region (FUTAKI; In block 902, the non-legacy UE 2 transmits the UE assistance information (UE assistance information for low latency access) to the BS 3, Par. 0114), and 
wherein the downlink transmission in the control region is received based at least in part on providing the capability indication (FUTAKI; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077). 

Regarding claim 14 and 29, FUTAKI-URABAYASHI teaches, The method of claim 1 and The method of claim 16 respectively, 
wherein the eMTC UE is configured to decode the downlink transmission, based at least in part on the backward compatible resource element mapping, using bits of a data region and without decoding bits of a control region (FUTAKI; In order to perform … decoding … the non-legacy UE 2 … needs to receive only the time-frequency resource 530 corresponding to the transport block 561, Par. 0074; the expression that the duration of the second plurality of time-frequency resources 530 … is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission, Par. 0077).  

Regarding claim 15 and 30, FUTAKI-URABAYASHI teaches, The method of claim 1 and The method of claim 16 respectively, wherein the eMTC UE is configured to decode the downlink transmission using bits of a data region and bits of a control region (FUTAKI; In order to perform … decoding … the non-legacy UE 2 … needs to receive only the time-frequency resource 530 corresponding to the transport block 561, Par. 0074; the expression that the duration of the second plurality of time-frequency resources 530 … is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission, Par. 0077 [Note that symbol 2 and 3 of 530 are control symbols for legacy UE , but data symbols for non-legacy UE and hence decoded]).


Claim 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI-URABAYASHI and in further view of SOLANO ARENAS et al. (SOLANO ARENAS hereafter) (US 20210227511 A1).
 
Regarding claim 6 and 21, FUTAKI-URABAYASHI teaches, The method of claim 1 and The method of claim 16 respectively. 
	FUTAKI-URABAYASHI fails to explicitly teach,
wherein the downlink transmission is received using at least one of: 
a narrowband, of a set of narrowbands of the control region, configured by a bitmap, 
a physical resource block, of a set of physical resource blocks of the control region, configured by the bitmap, or 
a subframe, of a set of subframes associated with the control region, configured by the bitmap.  
However, in the same field of endeavor, SOLANO ARENAS teaches, 
wherein the downlink transmission is received using at least one of: 
a physical resource block, of a set of physical resource blocks of the control region, configured by the bitmap (SOLANO ARENAS; The set of PRBs assigned for the sPDCCH … The set of PRBs may be configured independently, e.g., as a PRB bitmap, Par. 0065-0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI-URABAYASHI to include the use of bitmap as taught by SOLANO ARENAS  in order to configure PRB (SOLANO ARENAS; Par. 0066).
  

Claim 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI-URABAYASHI and in further view of AWAD et al. (AWAD hereafter) (US 20160338018 A1).

Regarding claim 11 and 26, FUTAKI-URABAYASHI teaches, The method of claim 1 and The method of claim 16 respectively. 
	FUTAKI-URABAYASHI fails to explicitly teach,
wherein resource element mapping is performed on at least one of a per radio network temporary identifier basis, a per search space basis, or a per channel type basis.  
However, in the same field of endeavor, AWAD  teaches,
wherein resource element mapping is performed on at least one of a per radio network temporary identifier basis (AWAD; One way to avoid the legacy UE … is to apply a specific scrambling on PDCCH that is intended solely for low cost MTC. This kind of scrambling could be a new RNTI (i.e. MTC-RNTI, Par. 0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI-URABAYASHI to include the use of new RNTI as taught by AWAD in order to scramble PDCCH for MTC (AWAD; Par. 0188).


Claim 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI-URABAYASHI and in further view of YOU et al. (YOU hereafter) (US 20180375636 A1).
 
Regarding claim 13 and 28, FUTAKI-URABAYASHI teaches, The method of claim 1 and The method of claim 16 respectively. 
	FUTAKI-URABAYASHI fails to explicitly teach,
wherein the backward compatible resource element mapping is a channel-specific resource element mapping.  
However, in the same field of endeavor, YOU  teaches, 
wherein the backward compatible resource element mapping is a channel-specific resource element mapping (YOU; a resource block for the control channel and a resource block for the data channel may be separately configured, Par. 0308; in the case of TDM, CCE mapping of frequency first and time second may be applied to the control channel, Par. 0322; one RB includes N.sup.DL/UL.sub.symb*N.sup.RB.sub.sc REs, Par. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUTAKI-URABAYASHI to include the use of resource mapping as taught by YOU  in order to map differently for control and data (YOU ; Par. 0322).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-34 and 46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUTAKI.

Regarding claim 31, FUTAKI teaches, A user equipment (UE) for wireless communication, comprising: 
a memory (FUTAKI; a non-legacy UE, Par. 0008); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (FUTAKI; a non-legacy UE, Par. 0008):
receiving an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138); and 
determining a backward compatible resource element mapping for the downlink transmission based at least in part on receiving the indicator (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE]); and 
receiving, based at least in part on the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073).

Regarding claim 46, FUTAKI teaches, An apparatus for wireless communication, comprising: 
means for receiving an indicator indicating use of a control region (FUTAKI; the configuration information regarding the second access transmitted from the BS 3 to the non-legacy UE 2 may be … The TTI configuration information may indicate a TTI length … may correspond to the duration of the plurality of time-frequency resources used for data transmission via the second access, Par. 0108-0110; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077) of a carrier for a downlink transmission (FUTAKI; FIG. 5 shows an example of allocating the second plurality of time-frequency resources to the second access by the non-legacy UE 2 ... The subframes 510 and 520 are … DL subframes, Par. 0071-0072; the first access and the second access are performed in the same cell, Par. 0138); and 
means for determining a backward compatible resource element mapping for the downlink transmission based at least in part on receiving the indicator (FUTAKI; If the subframes 510 and 520 shown in FIG. 5 are DL subframes of LTE/LTE-Advanced, each of the time-frequency resources 530, 540, and 550 allocated for the first access are time-frequency resources excluding the first to third symbols at the beginning of the subframe, Par. 0077; Each time-frequency resource … a resource element, Par. 0052 [Note that out of first 3 backward compatible symbols, first 1 symbol is for PDCCH and rest are for data for non-legacy UE]); and 
means for receiving, based at least in part on the backward compatible resource element mapping, the downlink transmission during the control region of the carrier (FUTAKI; a time-frequency resource 530 in the subframe 510 is allocated to the second access by the non-legacy UE 2 … The duration of the time-frequency resource 530 corresponds to the duration of the slot 511 (i.e., the second TTI) … receive a CRC-parity-bits-added transport block 560, Par. 0073). 

Regarding claim 32 and 47, FUTAKI teaches, The UE of claim 31 and The apparatus of claim 46 respectively, wherein the indicator is included in a system information block message or a radio resource control message (FUTAKI; The configuration for the second access may be made semi-statically or dynamically. In the case of a semi-static configuration, the BS 3 may notify the non-legacy UE 2 of the configuration using broadcast information (e.g., SIB) or dedicated signaling (e.g., RRC signaling), Par. 0064).

Regarding claim 33 and 48, FUTAKI teaches, The UE of claim 31 and The apparatus of claim 46 respectively, wherein the downlink transmission is associated with a machine-type communications physical downlink control channel or a physical downlink shared channel (FUTAKI; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077 & URABAYASHI; ultra-reliable low latency (eMTC), Par. 0003).  

Regarding claim 34, FUTAKI teaches, The UE of claim 31, wherein the indicator identifies one or more symbols in the control region for the downlink transmission (FUTAKI; duration of the slot 511 (521, 522) (i.e., the second TTI) means that the duration of the second plurality of time-frequency resources 530 (540, 550) is equal to the duration of one subframe excluding a symbol time used for other purposes such as PDCCH transmission or the like, Par. 0077).  
       
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416